Case 1:18-cv-00211-TSE-JFA Document 78-1 Filed 03/22/19 Page 1 of 2 PageID# 593




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA


 SIMRET SEMERE TEKLE,                                 Case No.: 1:18-cv-211
                Plaintiff,
        v.

 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD MOHAMMAD BIN ABDULLAH AL
 SAUD
                Defendants.


 I, NICHOLAS COOPER MARRITZ, DECLARE:

        1.      I am an attorney at the Legal Aid Justice Center and counsel to Plaintiff Simret

 Semere Tekle in the above-captioned matter.

        2.      Appended hereto as Exhibit A is a true and accurate copy of Plaintiff Simret

 Semere Tekle’s First Set of Requests for Production of Documents.

        3.      Appended hereto as Exhibit B is a true and accurate copy of Plaintiff Simret

 Semere Tekle’s First Set of Requests for Admissions.

        4.      Appended hereto as Exhibit C is a true and accurate copy of Plaintiff Simret

 Semere Tekle’s First Set of Interrogatories.

        5.      Appended hereto as Exhibit D is a true and accurate copy of Defendants’

 Responses to Plaintiff’s First Requests for Production of Documents.

        6.      Appended hereto as Exhibit E is a true and accurate copy of Defendants’

 Objections to Plaintiff’s First Requests for Admission.

        7.      Appended hereto as Exhibit F is a true and accurate copy of Defendants’

 Responses to Plaintiff’s First Requests for Admission.
Case 1:18-cv-00211-TSE-JFA Document 78-1 Filed 03/22/19 Page 2 of 2 PageID# 594



        8.      Appended hereto as Exhibit G is a true and accurate copy of Defendants’

 Objections to Plaintiff’s First Interrogatories.

        9.      Appended hereto as Exhibit H is a true and accurate copy of the Letter from John

 L. Brownlee, Holland & Knight LLP, to Nicholas Cooper Marritz, Legal Aid Justice Center

 (March 16, 2019).

        10.     Appended hereto as Exhibit I is a true and accurate copy of an email I sent to

 Defendants’ counsel on March 15, 2019.




 I declare, under penalty of perjury under the laws of the United States and Virginia that the
 foregoing is true and correct, and that I executed this Declaration on March 22, 2019 in Falls
 Church, VA.

                                                             /s/ Nicholas Cooper Marritz
                                                             Nicholas Cooper Marritz
                                                             LEGAL AID JUSTICE CENTER
                                                             6066 Leesburg Pike, Suite 520
                                                             Falls Church, VA 22041
                                                             (703) 720-5607
                                                             nicholas@justice4all.org




                                                    2
